                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


MICHAEL TOY,
on behalf of himself and all
others similarly situated,

                     Plaintiff,

      v.                                           Case No. 18-cv-1341-pp

WATER STREET BREWERY, INC.,
WSB-GRAFTON, INC.,
WSB OAK CREEK RESTAURANT LLC,
WSB-LAKE COUNTRY, INC., and
ROBERT C. SCHMIDT, JR.,

                     Defendants.


 ORDER APPROVING PARTIES’ JOINT STIPULATION TO CONDITIONALLY
  CERTIFY COLLECTIVE ACTION UNDER §216(b) AND TO AUTHORIZE
                     NOTICE (DKT. NO. 8)


      On September 19, 2018, the parties filed a joint stipulation to

conditionally certify a collective action under §216(b) of the Fair Labor

Standards Act, and to authorize notice. Dkt. No. 8. The court APPROVES the

stipulation, dkt. no. 8, and ORDERS:

      1.    The court CONDITIONALLY CERTIFIES the following class under

29 U.S.C. §216(b):

            All persons who work or worked for Water Street
            Brewery as a Server at any time since June 12,
            2014.

      2.    Defendants shall, within ten (10) days of the court’s order

approving this stipulation, identify and produce to plaintiff’s counsel the first

                                         1
name, last name, last known street address, city, state, zip code, phone

number, last four digits of social security number, and dates of employment of

all persons who have been employed by the defendants as servers at any since

June 12, 2014 (the “Class List”). The defendants shall produce the Class List

to plaintiff’s counsel as an Excel spreadsheet, with each field of information

identified above as a separate column.

      3.    Plaintiff shall be permitted to send the agreed-upon Notice of Right

to Join Lawsuit to all individuals on the Class List, and consent forms

postmarked within forty-five (45) days after the first mailing of the Notice will

be considered timely. With the exception of Notices that are returned to counsel

for plaintiff as undeliverable, no reminder notices or other follow-up to putative

collective class members may be initiated by plaintiff or his counsel during the

45-day opt-in period.

      4.    Counsel for the plaintiff shall promptly file copies of each consent

form with the court.

      5.    By stipulating to conditional certification of the collective class, the

defendants do not waive or in any way compromise their right to seek

decertification of the conditionally certified class at the close of discovery—the

second step.

      Dated in Milwaukee, Wisconsin this 2nd day of October, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         2
